Citation Nr: 0946803	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness and/or secondary to the 
Veteran's service-connected fibromyalgia.

3.  Entitlement to an initial rating in excess of 40 percent 
for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to March 
1993.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The Board notes that while the Veteran's appeal originally 
included a claim for service connection for fibromyalgia, the 
claim was granted in a November 2006 rating decision.  In 
that vein, the Board notes that in a July 2007 letter, the 
Veteran expressed his timely disagreement with the rating 
assigned by the November 2006 rating decision.  A statement 
of the case must be issued on this claim.  Manlincon v. West, 
12 Vet. App. 238 (1998).  While the Board is cognizant that 
in a May 2007 rating decision the RO increased the Veteran's 
rating to the maximum evaluation allowed under the Diagnostic 
Code pertaining to fibromyalgia, the Veteran is nonetheless 
entitled to a statement of the case and an opportunity to 
pursue his appeal in an effort to determine whether he may be 
entitled to an extraschedular rating, as he has claimed 
interference with employability due to this disability, or 
the possibility of a higher rating under another Diagnostic 
Code. 

The Board also notes that the Veteran seeks service 
connection for a psychiatric disorder, however, as discussed 
further below, he has been variously diagnosed for his 
condition and the exact diagnosis is unclear from the medical 
record.  The issue has been developed by the RO to include 
three separate claims: entitlement to service connection for 
posttraumatic stress disorder (PTSD), entitlement to service 
connection for schizophrenia, and entitlement to service 
connection for "anxiety; depression; sleep disturbance."  
The Court of Appeals for Veterans Claims has recently held 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  As such, the claim on appeal has been 
recharacterized and condensed to include any psychiatric 
disorder.  The Board finds that the "sleep disturbance" 
element of the claim originally characterized as "anxiety; 
depression' sleep disturbance" is encompassed in his pending 
claim for service connection for fatigue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that in various 
correspondence, including his July 2007 letter, the Veteran 
has claimed that his fatigue is secondary to his service-
connected fibromyalgia.  The Veteran has not been provided 
any notice of what is required to establish secondary service 
connection.  This notice should be afforded.  

In addition, a review of the claims file indicates the 
Veteran currently receives disability benefits from the 
Social Security Administration (SSA) for his psychiatric 
disability.  While some medical records have been received 
from the SSA, the decision itself is not of record.  All 
records considered by that agency in deciding the Veteran's 
claim for disability benefits, including a copy of any 
decision, should be obtained.  See Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well); 
38 C.F.R. § 3.159(c)(2) (2009).

A remand is also required in order to afford the Veteran a VA 
examination to determine the nature and etiology of both his 
psychiatric disorder and fatigue. In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

With regard to his psychiatric disorder, the medical record 
indicates some difficulty with pinpointing the Veteran's 
diagnosis.  He has been diagnosed on a number of occasions, 
including in May 2006 and May 2005, with schizoaffective 
disorder and schizophrenia, respectively.  He has also been 
diagnosed with a general, unspecified psychotic disorder on a 
number of occasions, including an August 2000 VA treatment 
note.  In March 2007 he was diagnosed with PTSD, although a 
February 2007 VA examiner and a May 2003 SSA examiner 
expressed their hesitation with assigning that diagnosis.  A 
VA examination is needed to reconcile this evidence and 
ascertain the Veteran's actual diagnosis.  Further, while a 
November 2004 examiner expressed a negative nexus opinion to 
military service, there is some evidence, including the 
February 2007 VA examination report, to suggest an onset of 
psychiatric symptoms as early as 1991.  An opinion should be 
given on whether the Veteran's current disorder has any 
relation to his active duty, and also whether there has been 
a continuity of symptomatology of the Veteran's current 
disorder since service.

With regard to his fatigue, the claims file confirms a 
current diagnosis of sleep apnea, documented, for example, in 
a March 2008 sleep study.  The file also confirms that the 
Veteran is service-connected for fibromyalgia.  As the 
Veteran seeks secondary service connection in this regard, a 
nexus opinion should be obtained.

The Veteran's DD214 Form indicates he served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  A 
Persian Gulf Veteran shall be service-connected for objective 
indications of a qualifying chronic disability resulting from 
an illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.  A Persian Gulf Veteran is a Veteran who had active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War. See 38 C.F.R. § 
3.317(d)(1). 
 
A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders. 38 C.F.R. § 3.317. 
 
38 C.F.R. § 3.317 further provides that such qualifying 
disability must become manifest to a degree of 10 percent or 
more during service or not later than December 31, 2006.  
Moreover, such qualifying disability cannot be attributable 
to any known clinical diagnoses.  See 38 C.F.R. § 
3.317(a)(1)(ii).  Finally, the condition must be chronic, 
meaning it must have existed for 6 months or more.  See 38 
C.F.R. § 3.317(a)(4).
 
While it appears the Veteran does have a diagnosis of sleep 
apnea as well as a number of psychiatric diagnoses, the 
Veteran's eligibility for presumptive service connection 
under 38 C.F.R. § 3.317 should nonetheless be considered.  An 
opinion should be rendered on whether the current diagnoses 
are appropriate or whether the Veteran experiences an 
overarching "medically unexplained chronic multisymptom 
illness."  38 C.F.R. § 3.317(a)(2)(ii).

Finally, as noted in the Introduction section above, the 
Veteran was awarded service connection for fibromyalgia in 
November 2006, and VA received the appellant's notice of 
disagreement with respect to the rating assigned in July 
2007.  Where an SOC has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO, is required by the Board. Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	With regard to the Veteran's claim for 
fatigue, 
send the Veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), that includes but is not 
limited to, an explanation as to what 
information or evidence is needed to 
substantiate a secondary service 
connection claim.

2.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim.  
	
3.  Schedule the Veteran for a Persian 
Gulf War protocol examination to 
determine whether his current fatigue and 
psychiatric problems may be a 
manifestation of a larger undiagnosed 
illness.  The claims file, including a 
complete copy of this remand, must be 
made available to the physician(s) 
designated to examine the Veteran for his 
pertinent medical and other history.  The 
report of the examination(s) should 
include discussion of his documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.  

The examiner should conduct a 
comprehensive medical evaluation and 
provide details about the onset, 
frequency, duration, and severity of the 
Veteran's symptoms.
        a. In particular, the designated 
examiner(s) should specifically state 
whether the Veteran's fatigue and 
psychiatric problems are attributable to 
known clinical diagnoses, or are part of 
a larger undiagnosed illness.  

If there are known clinical diagnoses 
that can be medically explained, the 
examiner should expressly indicate these 
underlying diagnoses. In such a case, the 
VA examiner should further opine, 
following a review of the claims folder, 
on the etiology of the Veteran's fatigue 
by addressing the following question: is 
it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's current fatigue and/or 
psychiatric disorder were incurred in 
service or are related to any service-
connected disability, including 
fibromyalgia? 

The VA examiner should further opine on 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that there have been manifestations of 
the Veteran's fatigue or his psychiatric 
disorder continuously since service.

        b. If, on the other hand, the 
Veteran suffers from any signs or 
symptoms that are determined not to be 
associated with a known clinical 
diagnosis, the examiner should indicate 
whether any such condition meets the 
regulatory definition of either an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

4.  Issue an SOC with respect to the 
issues of entitlement to an initial 
increased rating for fibromyalgia. The 
appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of that issue. The claims file 
should be returned to the Board for 
further appellate consideration only if 
the appellant files a timely substantive 
appeal.

The Veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim. 38 C.F.R. 
§§ 3.158, 3.655 (2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


